John A. Fogleman, Justice, concurring. I concur in the result because the circuit judge granted a new trial upon a finding that the jury verdict was against the preponderance of the evidence. The order granting a new trial contained this recital: “The verdict was, without question, contrary to the law and the evidence”. It is very easy to see why he thought so. There was no abuse of discretion in granting the motion. Since this is the case, we should go no further, because we have no way of knowing what the evidence will be on retrial. We should particularly avoid holding that under the evidence presented on the first trial, the court should have directed a verdict. If we properly reach the question, and I am not conceding that we should, I do not agree that the court should have directed a verdict for appellee-plaintiff. A directed verdict for a plaintiff is and should be a rarity. Hales & Hunter Co. v. Wyatt, 239 Ark. 19, 386 S.W. 2d 704. In order to grant a directed verdict for a plaintiff, the court must find that there is no substantial evidence upon which a reasonable mind could find against the plaintiff on any fact issue. In considering the question all inferences must be drawn and all evidence considered in the light most favorable to the defendant. Wheeless v. Eudora Bank, 256 Ark. 644, 509 S.W. 2d 532; Page v. Boyd-Bilt, Inc., 246 Ark. 352, 438 S.W. 2d 307. The testimony of the plaintiff (or of any party) cannot be considered as uncontradicted or undisputed. Missouri-Pacific Truck Line v. Riley, 247 Ark. 406, 445 S.W. 2d 720; McCollum v. Graber, 207 Ark. 1053, 184 S.W. 2d 264. If there is any question of credibility, it must be left to the jury. On this subject, we had this to say in Skillern v. Baker, 82 Ark. 86, 100 S.W. 764: It may be said to be the general rule that where an unimpeached witness testifies distinctly and positively to a fact and is not contradicted, and there is no circumstance shown from which an inference against the fact testified to by the witness can be drawn, the fact may be taken as established and a verdict directed based on such evidence. But this rule is subject to many exceptions, and where the witness is interested in the result of the suit, or facts are shown that might bias his testimony or from which an inference may be drawn unfavorable to his testimony, or against the fact testified to by him, then the case should go to the jury. **** See also, Sykes v. Carmack, 211 Ark. 828, 202 S.W. 2d 761. Before a verdict should be directed for a plaintiff, the facts in issue should be admitted or established by the undisputed proof of disinterested witnesses and different minds should not be able to reasonably draw different inferences from the testimony. Spink v. Mourton, 235 Ark. 919, 362 S.W. 2d 665; Woodmen of the World Life Insurance Society v. Reese, 206 Ark. 530, 176 S.W. 2d 708. Even if it should be conceded that the evidence of vandalism met these tests and that appellee was entitled to a directed verdict on that issue, the issue of the reasonableness of her efforts to protect the property involved remains. Appellee was the only witness on that subject, so, even if we consider her as an unimpeached witness, her interest in the result of the suit prevents this court or the trial court from taking her testimony as uncontradicted. Likewise, both the trial court and the appellate court must be able to say that no inference unfavorable to the party testifying can be drawn unfavorable to his testimony or contrary to the fact to which he testified. Sykes v. Carmack, supra. This certainly would prevent a directed verdict on the issue whether appellee neglected to use all reasonable means to save and preserve the property at and after the loss. It seems to me that the rule governing treatment of the testimony of a party should have a particularly strong impact where that party’s neglect or the reasonableness of his conduct is involved, as it is here. A look at appellee’s testimony will show that there are questions whether she did all within her power to protect her property. Appellee said that her estranged husband came to the house around 7:00 p.m. on Friday evening and was rather upset to the extent that he became violent, but did not hurt anyone or break anything, except for pulling the telephone out of the wall. She stated that she was frightened but, instead of calling any of her family, she called the neighbor she had been visiting when Mr. Ward arrived at the house. According to her, while this neighbor was helping her repair her telephone lines, her sister and the sister’s husband arrived and invited her to go home with them, but she preferred that they come and stay with her. Her husband returned to the house at 2:00 a.m. In spite of her knowledge of his previous conduct, she unlocked a door and admitted him to the house. It was then, she said, that he struck her four times and left. She then left and went to the home of her sister and brother-in-law. In spite of the previous episode, she took no precautions other than locking the doors and windows. She did not return to the house until noon the next day, when she discovered the damage, which included a broken out patio door and window. She then went to the police station, but said that the police would not come to the house. A deputy sheriff did come and investigate. She called one Larry Rowland, who investigated the damages. Thereafter, she left and returned to her sister’s house. Since the door facing was pulled off, she could not lock the door and she took no precautions about protecting the property in the unlocked house or the premises themselves. It is true that Mrs. Ward testified that she did not have the money to repair the doors and windows until some time later, but this testimony cannot be taken as undisputed. It is also true that she testified that all the damage had been done when she returned to the house at noon on Saturday. But it is indeed strange that Larry Rowland was not called as a witness by her. There is another circumstance demonstrating that her testimony might be closely scrutinized. On direct examination, when she knew that appellant was denying liability on the ground that she could not recover if her spouse inflicted the dafnage, upon being asked if she had any idea who caused the damage, she responded, “No, sir, I don’t know who caused it.” Later, on cross-examination, she said that she had seen her husband after the incident and that he denied having done it. This testimony came after she had already testified, also on cross-examination, that, at the time, there was no question but what he had done it. She said that when, she went to the police she told them he had done it. Certainly, the question of appellee’s credibility was for the jury and it could reject any part of her testimony it found unworthy of belief. Her lack of means to protect or repair the property, whether she took reasonable means to protect the property after the initial violent display by Ward, and whether the full damage claimed was done before she left the unguarded and unlocked house, were all matters for jury consideration. My concurrence only goes to the remand for a new trial. I would actually affirm the order granting it. I am authorized to state that Mr. Justice George Rose Smith joins in this opinion.